Citation Nr: 1722585	
Decision Date: 06/19/17    Archive Date: 06/29/17

DOCKET NO.  10-06 043	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Whether the appellant, the daughter of the Veteran, was permanently incapable of self-support prior to age 18 (i.e. a helpless child) for purposes of potential receipt of VA dependent benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Dan Brook, Counsel


INTRODUCTION

The appellant is the daughter of the Veteran who served on active duty from March 1958 to March 1984.  

This matter comes before the Board of Veterans' Appeals (Board) from an April 2009 rating decision of the Boston, Massachusetts Regional Office (RO) of the Department of Veterans' Affairs (VA).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The appellant had already developed severe disabilities prior to age 18; only finished 9th or 10th grade; and has never been shown to have been able to earn her own self-support.

CONCLUSION OF LAW

Resolving any reasonable doubt in the appellant's favor, the criteria for permanent incapability of self-support prior to age 18 have been met.  38 U.S.C.A. § 101 (4)(A) (West 2014); 38 C.F.R. §§ 3.57, 3.102, 3.210, 3.356 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant seeks to establish herself as a "helpless child" for VA benefits purposes.
The term child of the Veteran includes an unmarried person who, before the age of 18 years became permanently incapable of self-support (i.e. a helpless child.  38 U.S.C.A. §§ 101(4)(A), 104(a); 38 C.F.R. § 3.57.

It must be shown that the child became permanently incapable of self-support by reason of mental or physical defect before the date of attaining the age of 18 years. The question of permanent incapacity for self-support is one of fact based on competent evidence of record in the individual case. The fact that a child is earning his or her own support is prima facie evidence that he or she is not incapable of self-support, and incapacity for self-support will not be considered to exist when the child by his or her own efforts is provided with sufficient income for his or her reasonable support.  38 C.F.R. § 3.356 (b)(1). 

A child shown by proper evidence to have been permanently incapable of self-support prior to the date of attaining the age of eighteen years, may be so held at a later date even though there may have been a short intervening period or periods when his or her condition was such that he or she was employed, provided the cause of incapacity is the same as that upon which the original determination was made and there were no intervening diseases or injuries that could be considered as major factors.  Employment which was only casual, intermittent, tryout, unsuccessful, or terminated after a short period by reason of disability, should not be considered as rebutting permanent incapability of self-support otherwise established.  38 C.F.R. 
 § 3.356 (b)(2).

Employment of a child prior or subsequent to the delimiting age may or may not be a normal situation, depending on the educational progress of the child, the economic situation of the family, indulgent attitude of parents, and the like.  In those cases where the extent and nature of disability raises some doubt as to whether they would render the average person incapable of self-support, factors other than employment are for consideration.  In such cases there should be considered whether the daily activities of the child in the home and community are equivalent to the activities of employment of any nature within the physical or mental capacity of the child which would provide sufficient income for reasonable support.  Lack of employment of the child either prior to the delimiting age or thereafter should not be considered as a major factor in the determination to be made, unless it is shown that it was due to physical or mental defect and not to mere disinclination to work or indulgence of relatives or friends.  38 C.F.R. § 3.356 (b)(3). 

The capacity of a child for self-support is not determinable upon employment afforded solely upon sympathetic or charitable considerations and which involved no actual or substantial rendition of services.  38 C.F.R. § 3.356 (b)(4).

In cases such as this, the "focus of analysis must be on the [claimed helpless child's] condition at the time of his or her 18th birthday."  Dobson v. Brown, 4 Vet. App. 443, 445 (1993).

The evidence indicates that the appellant began having severe emotional problems as early as age 11, requiring her to begin seeing a therapist at that time and to continue seeing that therapist all the way into adulthood.  She also developed very serious ulcerative colitis/Crohn's disease in her teens.  Additionally, it appears that she was subjected to child abuse from approximately age 10 to age 15.  At age 15, she was granted Supplemental Security Income (SSI) as a disabled child with medically determinable physical and mental impairments that resulted in marked and severe functional limitations.  Further, the appellant also had a learning disability and was only able to complete 9th or 10th grade.  Moreover, at age 18, her severe ulcerative colitis/Crohn's disease ultimately required her to undergo a total colectomy, abdominal perineal resection, omentopexy, with construction of a permanent ileostomy.

Subsequent to age 18, the appellant continued to have severe emotional problems and experienced a great number of psychiatric hospitalizations into her mid-20s.  Diagnoses have included major depressive disorder, mood disorder and borderline personality disorder.  Also, while the existing evidence shows some intermittent work activity, there is no indication that she has been able to hold a steady, full time job for any significant period of time.  Additionally, her psychiatric records appear to indicate that she was eventually granted adult SSI benefits, an indication that she is a disabled adult who is not able to work to a level of substantial gainful activity.  Considering this information together, along with the other evidence of record, the appellant has not been shown to ever have been capable of earning her self-support.  Accordingly, resolving any reasonable doubt in her favor, the appellant was permanently incapable of self-support prior to age 18 and her appeal to be recognized as a helpless child of the Veteran may be granted.  The Board notes that this finding should not discourage the appellant from attempting to earn her own self-support in the future if her situation improves.


ORDER

Entitlement to recognition of the appellant as a helpless child of the Veteran for purposes of potential receipt of VA dependent benefits is granted.



____________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


